This is a companion case to that of Lummus, et al., v. Florida Adirondack School, Inc.
The tax assessment involved in the case here was for the year prior to the year of the acquisition of the property from Mrs. Ransom by the corporation Florida-Adirondack School, Inc.
On authority of the opinion and judgment in the companion case, the decree appealed from in this case should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and BROWN, BUFORD, and DAVIS, J.J., concur.
TERRELL, J., agrees to the conclusion.
ELLIS, P.J., not participating. *Page 832